DETAILED ACTION
This Office Action is in response to the communication filed 01/27/2022. 
Status of the claims: 
Claims 1-4 are cancelled by the Amendment dated 10/16/2020.
Claims 5-10 are Previously Presented and Examined.
Claims 6 and 9 are cancelled by the Amendment dated 01/27/2022.
New Claims 11 -14 are added by the Amendment dated 01/27/2022.
Claims 5, 7-8, 10-14 are pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 01/27/2022. By this amendment, original claims 5, 7-8, 10 have been amended; original claims 6 and 9 have been canceled; and new claims 11-14 have been added. Upon entry to the amendment, the pending claims 5, 7-8, 10-14 will be fully examined for patentability. 

Response to Arguments/Remarks
The Applicant Argument/Remark made in an Amendment, filed 01/27/2022, regarding the rejection of claims 6 and 9 under 35 U.S.C. 103 as being unpatentable over Liu in view of Li have been fully considered. It is noted that the claims have been cancelled from further consideration. In view of the claims’ cancellation, it is submitted that the Applicants arguments/remarks are considered moot. 

Allowable Subject Matter
Claims 5, 7-8, 10-14 are determined to contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
The prior art made of record and considered pertinent to applicant's disclosure are US9008048 issued to Liu et al.  (“Liu”), US8687480 issued to Jia et al. (“Jia”) and US2009/0122857 issued to Li et al. (“Li”)
Regarding the subject matter of claims 5 and 8, Liu disclose a communication method and apparatus (e.g. Li, Fig. 1) comprising: generating data, a first control information and a second control information (e.g. Li, Col 3, lines 40-50 Col. 4, lines 55-60: first and second control information), the first control information indicating whether a precoding is used (e.g. Li, Col 3, lines 60-65, Col. 4, lines 20-25: the first control information comprises a precoding matrix indication field), the second control information indicating whether a precoding matrix is regularly hopping when the precoding is used (e.g. Li,, Col. 4, lines 55-65 of Liu, that the second control information indicates whether a precoding matrix is hopping regularly); and transmitting the data and at least one of the first control information and the second control information (see Col. 3, lines 30-32 and Col. 4, lines 60-65). 
Regarding the subject matter of claims 5 and 8, Jia discloses, a method for transmit diversity on a modulated downlink channel, comprising: for each of a plurality of antennas: precoding a sequence of modulated symbols based on hopping through a time domain precoding matrix that is different for each antenna, and transmitting the plurality of precoded hopped modulated symbols (e.g. Jia, Col. 4, lines 20-30) wherein the precoding matrix hopping for the sub-carrier components of the transmitted symbol in the sequence change with phase angle change of the sub-carrier components of the modulated symbol linearly increase (e.g. Jia, Col. 10, lines 45-65).
Regarding the subject matter of claims 5 and 8, Li discloses, a method/apparatus of generating data, a first control information and a second control information. Precoder hopping between two precoding matrices corresponding to a particular precoding matrix index (PMI), whereby a first 
to the particular PMI, and a second one of the two precoding matrices comprises a second subset of column vectors of the original precoding matrix. The precoder hopping is performed in time and/or frequency domain, wherein when the precoding matrix is regularly hopping and a starting precoding matrix is same for each subcarrier (e.g. Li, Abstract, Paras [0012], [0040]).
However, none of references teach or fairly suggest the detailed limitation/s of: communication method/apparatus comprising: generating data, a first control information, and a second control information, the first control information indicating whether a precoding operation is used for the data for a spatial multiplexing, the second control information indicating whether a precoding matrix is regularly hopping when the precoding operation is used for the data for the spatial multiplexing; and transmitting the data and at least one of the first control information and the second control information, wherein when the precoding matrix is regularly hopping in the data, N different precoding matrixes are used for symbols within a period, and the N different precoding matrixes are repeatedly used between each period, where N is an integer and is same as a number of the symbols within the period, recited in claims 5 and 8 and detailed limitation/s of communication method/apparatus comprising: receiving data, a first control information, and a second control information, the first control information indicating whether a precoding operation is used for the data for a spatial multiplexing, the second control information indicating whether a precoding matrix is regularly hopping when the precoding operation is used for the data for the spatial multiplexing; and demodulating the data based on at least one of the first control information and the second control information, wherein when the precoding matrix is regularly hopping in the data, N different precoding matrixes are used for symbols within a period, and the N different precoding matrixes are repeatedly used between each period, where N is an integer and is same as a number of the symbols within the period, recited in claims 11 and 13.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The below list contains prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These prior arts are considered pertinent because, they are related generally to a precoding device and provide a precoding method for generating, transmitting, receiving plurality of signals which are based on a selected modulation scheme and perform transmission/reception of pre-coded signals using multi-antennas in a Multiple-Input Multiple-Output (MIMO) communications system.
US 8687480 - FREQUENCY DIVISION MULTIPLE ACCESS (SC-FDMA) UPLINK TRANSMISSION DIVERSITY
US 9,008,048 - METHOD FOR CONTROLLING UPLINK TRANSMISSION IN A MANAGEMENT DEVICE OF LTE-A NETWORK AND THE DEVICE THEREOF,
US 20040246100 - REMOTE COMMUNICATION DEVICE AND SYSTEM FOR COMMUNICATION.
US 20090122857 - METHOD AND APPARATUS FOR PERFORMING RANK OVERRIDING IN LONG TERM EVOLUTION NETWORKS.
US 20100061482 - METHOD FOR TRANSMITTING DATA USING PHASE SHIFT BASED PRECODING AND TRANSCEIVER SUPPORTING THE SAME
US 20110075651 - SYSTEMS AND METHODS FOR SC-FD MA TRANSMISSION DIVERSITY
WO 2011032297 - SIGNALING AND CHANNEL ESTIMATION FOR UPLINK TRANSMIT DIVERSITY
WO 2011158496 - PRE-CODING METHOD AND TRANSMITTER

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632